UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1699


ARNOLD BENSON CLARKE,

                Plaintiff - Appellant,

          v.

E. I. DU PONT DE NEMOURS AND COMPANY, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00206-JAG)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold Benson Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arnold    Benson   Clarke       appeals   the    district    court’s

order dismissing his complaint for failing to state a claim.                  We

have     reviewed    the   record   and      find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Clarke v. E.I. DuPont de Nemours & Co., Inc., No. 3:13-

cv-00206-JAG (E.D. Va. May 20, 2013).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        2